Citation Nr: 0638627	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to 
February 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
permanent and total disability rating for pension purposes.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran warrants a permanent and total disability rating 
for pension purposes.  He maintains that he has arthritis of 
the hands and because of the type of employment he performs, 
he is unable to continue working.  

A review of the record reveals that the veteran indicates 
that he has arthritis, hypertension, and erectile 
dysfunction.  The veteran was examined in September 2003.  At 
that time, he was only examined for arthritis of the upper 
extremities.  Periodic VA outpatient treatment records show 
that he has undergone random blood pressure readings.  He 
also has received medication for his erectile dysfunction.  
The veteran indicated during a May 2004 mental health group 
session, that he was returning to his substance abuse group 
after being admitted to the hospital due to a stroke.  Those 
records are not associated with the claims folder.  

Additionally, he was scheduled for a VA examination in 
connection with this claim in July 2004.  He failed to report 
for his examination.  In September 2005, he was sent 
notification for a November 2005 videoconference hearing.  
The notification letter was returned to VA.  That same month, 
the RO indicated, in a Report of Contact, that an attempt to 
contact the veteran to obtain his current address was made.  
He was called and a recorded message indicated that his 
telephone number had not been connected.  His spouse's 
telephone number was called, and a recorded message indicated 
that the telephone number had been disconnected.  That same 
month, a patient inquiry was attempted and the next of kin 
was reported as his spouse.  An address different from the 
veteran's address of record was reported as his spouse's 
address.  No attempt was made to contact the veteran by mail 
at the address listed for his spouse.  

In an attempt to provide the veteran with every opportunity 
to pursue his claim, an attempt should be made to contact the 
veteran at the other address of record in order to schedule a 
VA examination.  A VA examination is necessary in the 
evaluation of this claim.  The veteran should also be asked 
if it is his desire to pursue a videoconference hearing.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be asked when and 
where he was hospitalized for a stroke in 
2004 and after obtaining an appropriate 
release of information, request all 
treatment records related to that stroke 
and associate the records with the claims 
folder.  If these records are not 
available or do not exist, it should be 
so noted in the record.  

3.  The veteran should be afforded a VA 
general examination to evaluate all in 
the veteran's disabilities and complaints 
that are noted, to include, but not 
limited to arthritis of the upper 
extremities, hypertension, and erectile 
dysfunction.  The examiner should be 
asked to give an opinion on the effect 
the veteran's stated disabilities have on 
his ability to work.  

4.  The veteran must be given adequate 
notice of the date and place of any 
examination.  A copy of all notifications 
must be associated with the claims file.  
The veteran is hereby advised that 
failure to report to a scheduled VA 
examination without good cause shown may 
have an adverse effect on this claim.  
38 C.F.R. §  3.655.

5.  The veteran should be asked if he 
still desires to have a videoconference 
hearing pursuant to 38 C.F.R. § 20.700.  

6.  Thereafter, the RO should review the 
claim for a permanent and total 
disability rating for pension purposes.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
(SSOC).  The SSOC should include a 
recitation of the percentage evaluation 
for each diagnosed disability, which 
cites the appropriate diagnostic codes, 
and provides a discussion of their 
applicability to the veteran's 
disabilities, and which discusses the 
application of the two standards by which 
a permanent and total disability rating 
for pension purposes may be assigned.  
The veteran and his representative should 
then be given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

